         Case 1:17-cv-05361-VEC Document 131 Filed 11/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

ANDREW SNITZER and PAUL LIVANT, individually
and as representatives of a class of similarly situated
persons, on behalf of the American Federation of
Musicians and Employers’ Pension Plan,
                                                                    No. 1:17-cv-5361 (VEC)
                                      Plaintiffs,
                                                                       USDC SDNY
                              v.
                                                                       DOCUMENT
THE BOARD OF TRUSTEES OF THE AMERICAN                                  ELECTRONICALLY FILED
FEDERATION OF MUSICIANS AND EMPLOYERS’                                 DOC #:
PENSION FUND, THE INVESTMENT COMMITTEE                                 DATE FILED: 11/08/2019
OF THE BOARD OF TRUSTEES OF THE
AMERICAN FEDERATION OF MUSICIANS AND
EMPLOYERS’ PENSION FUND, RAYMOND M.
HAIR, JR., AUGUSTINO GAGLIARDI, GARY
MATTS, WILLIAM MORIARITY, BRIAN F. ROOD,
LAURA ROSS, VINCE TROMBETTA, PHILLIP E.
YAO, CHRISTOPHER J.G. BROCKMEYER,
MICHAEL DEMARTINI, ELLIOT H. GREENE,
ROBERT W. JOHNSON, ALAN H. RAPHAEL,
JEFFREY RUTHIZER, BILL THOMAS, JOANN
KESSLER, MARION PRESTON,

                                      Defendants.


                             ORDER ON EXTENSION OF TIME

       The parties to this action have requested the deadline set by the Court in its July 15, 2019

Order (Dkt No. 121) for filing a statement of stipulated findings of fact and conclusions of law,

Plaintiffs’ proposed findings of fact and conclusions of law, and Defendants’ proposed findings

of fact and conclusions of law be extended from December 31, 2019 to February 11, 2020. The

Court finds that good cause exists for the extension of the December 31, 2019 deadline to

February 11, 2020, and hereby orders as follows:

       1.      The deadline for filing a statement of stipulated findings of fact and conclusions

               of law, Plaintiffs’ proposed findings of fact and conclusions of law, and
      Case 1:17-cv-05361-VEC Document 131 Filed 11/08/19 Page 2 of 2



           Defendants’ proposed findings of fact and conclusions of law is hereby extended

           from December 31, 2019 to February 11, 2020.

     2.    A call with the parties to update the Court on the status of the case is set for

           December 13, 2019 at 2:00 P.M. During that call, the parties should be prepared

           to alert the Court if any further extensions are required, including to the date for

           the final pre-trial conference and the bench trial, currently scheduled for March 12,

           2020 and April 20, 2020, respectively.



IT IS SO ORDERED                                                  Date: November 8, 2019

____________________________
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                              2
